DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear what the feature “if the audible area of the speaker including the position of the user in the search area is not present” means? Does the audible area equate to the area to be searched? Perhaps the feature could be rephrased.
Regarding claim 18, it is unclear whether “the plurality of speakers” recited on lines 16-17 refers to “a plurality of speakers” recited on line 2 or “a plurality speakers” on line 12. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkel et al. (hereafter Merkel; US 20100153003 A1).
Regarding claim 1, Merkel discloses an information processing apparatus (1 in Fig. 5), comprising:
a control section (5) configured to 
acquire, when a projection of a video image is performed by a projector on a specified projection area (e.g., projection area for 12 in Fig. 7), information about the specified projection area specified from a plurality of projection areas on which the projector (e.g., 7) is capable of projecting the video image, information about a position of a user (9) in a real space (by 2), and information about positions of a plurality of speakers in the real space ([0035], [0042]), and
select, from the plurality of speakers, a speaker to be used (e.g., 21) on a basis of the information about the position of the user, a position of the specified projection area, and the positions of the plurality of speakers, 
wherein the control section is implemented via at least one processor ([0006], [0008], [0025], [0037]).
Claims 18 and 19 correspond to claim 1 discussed above.
Claims 1-4, 9, 10, 13-15, 17-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plut (US 20100309390 A1).
Regarding claim 1, Plut discloses an information processing apparatus (100 in Fig. 3), comprising:
a control section configured to 
acquire, when a projection of a video image is performed by a projector (10) on a specified projection area (e.g., projection area 326 in Fig. 27), information about the specified projection area (326; see also 406 in Fig. 4) specified from a plurality of projection areas (e.g., area as shown in Fig. 27, [0043]) on which the projector (10) is capable of projecting the video image, information about a position of a user (410 in Fig. 4, A, B and C in Fig. 27, [0152]) in a real space (as shown in Fig. 27), and information about positions of a plurality of speakers (e.g., 331-334 in Fig. 27) in the real space (404 in Fig. 4, [0041], [0041], [0137], [0152]), and
select, from the plurality of speakers (331-334), a speaker to be used (e.g., 334) on a basis of the information about the position of the user, a position of the specified projection area, and the positions of the plurality of speakers ([0041], [0042], [0153], [0154]), 
wherein the control section is implemented via at least one processor ([0131], Fig. 21).
Regarding claims 2-4, Plut shows that the speaker is selected based on the distance between the position of the specified project area and the position of speaker (([0153], [0156]; e.g., speaker 334 and 334 are selected to coordinate with projected image 384).
Regarding claims 9 and 10, Plut inherently discloses the claimed limitation. The claimed audible area reads on the area in front of the speaker, that is, the area that the speaker would direct sound to a person. A general speaker usually can only direct sound toward a limited area in front of the speaker, not its back. For example, speaker 334 is selected when the person is at position A because the audible area of speaker 334 would reach the person at position A.
Regarding claims 13 and 14, Plut selects speaker 334, not speaker 331, when the person at position A ([0153]). This action reads on the claimed feature as each speaker is inherently being designated to for a specific area (such as speaker 334 when the person at location A).
Regarding claim 15, Plut shows the marker (350 in Fig. 22-26, e.g.).
Regarding claim 21, Plut shows that the speaker (e.g., 334) is selected based on the distance between the position of the user (A) and the positions of each speaker of the plurality of speakers ([0153]).
Regarding claim 23, Plut meets the claimed feature. When a virtual source is near the user (e.g., 384), the speaker selected for simulating the virtual source is also the one closest to the user. At least two speakers has a distance not greater than a predetermined threshold reads on the locations of the two speakers not greater than the boundary of the room where they are mounted.
Claim 18 corresponds to claim 1 discussed above.
Claim 19 corresponds to claim 1 discussed above.
Most of limitations specified in claim 20 correspond to those in claim 1. Plut shows the non-transitory computer readable medium (claims 9-16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel.
Most of limitations in claim 20 correspond to those in claim 1 discussed above. Merkel shows the computer program ([0001], [0006]), but fails to show nontransitory computer readable medium. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Merkel by storing the computer into well known memory, including non-transitory type, in order to facilitate easy transportation and updating.
Claims 5-7, 11, 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Plut.
Regarding claim 5, Plut fails to explicitly show that different voice channels are allocated to two or more speakers in the embodiment as shown in Fig. 27. It is noted that several different projected images (382-388) are presented in the room concurrently, wherein one would have expected that different acoustic sound information should be presented depending on whether the person is closest or facing the particular image. Plut explicitly teaches in another embodiment as shown in Figs. 25-26 that the speaker closest to the image would generate the sound coordinate with the projected image ([0148], [0149]). Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment shown in Fig. 27 of Plut in view of another embodiment as shown in Figs. 25 and 26 by utilizing speaker closest to the projected image to coordinate the generated audio from the speaker with the project image in order to enhance the sound immersion experience when the person is viewing the projected image.
Regarding claims 6 and 7, following the discussion with respect to claim 5 above, Plut selects speaker 331, not speaker 334, when the paratrooper 604 is closest to speaker 331 ([0150]). This action reads on the claimed feature as each speaker is inherently being designated to for a specific area (such as speaker 331 is coordinated with projected image on surface 302).
Regarding claim 11, Plut fails to explicitly show the action if the audible area of the speaker does not cover the position of user. In view of embodiment as shown in Fig. 27, one skilled in the art would have expected that audio signal should always generate by one or more speakers as long as the user is within the boundary as set forth as shown in Fig. 27. The user, especially a paid patron, would not prefer to stand in front of projected image without hearing any audio when the combination of visual and audio experience is expected. In order to ensure the audio generation will respond to every user’s position within the boundary, it is logical to select the speaker closest to the projected image even if the audible area of the closest speaker does not include the user’s position. Thus, it would have been obvious to one of ordinary skill in the art to modify Plut by searching for the closest speaker to the projected image if the audible area of the speaker does not include the user’s position in order to ensure that the user would always hear the corresponding audio associated with the projected image generated from the closest speaker.
Regarding claim 16, Plut fails to show at least one speaker is capable being held by a user. Plut teaches a user position detection module ([0152]).  A smartphone is usually carried by general public. Sometimes a user is a registered member of a museum. A general smartphone (inherently includes a speaker) held by a user is equipped with a position tracker. Thus, it would have been obvious to one of ordinary skill in the art to modify Plut by utilizing the smartphone tracking position to identify the user’s position in order to eliminate the cost of providing a separate user position detection module in the room when a specific project area is being coordinated with reproduced audio.
Regarding claim 17, Plut fails to explicitly show that the control section changes the position of the projection area in the embodiment as shown in Fig. 27. However, in view of the teaching from the previous embodiments, such as Figs. 5, 6, 25 and 26, for example, one skilled in the art would have recognized that the control section is capable of changing projected image. One purpose is creating different visual effect. Thus, it would have been obvious to one of ordinary skill in the art to modify Plut as shown in Fig. 27 by programming the control section to project different images at different area in order to allow the user of the projector the flexibility of arranging and/or rearranging the image.
Regarding claim 22, Plut fails to explicitly show first weight and second weight. Plut teaches N general speakers. In view of Fig. 27, speakers are not on the same plane as the user and with each other, that is, some speaker has substantial elevation relative to the user's position. Imagining a right triangle with the hypotenuse of the triangle as the actual length between the speaker and the user, one leg representing the vertical elevation of the speaker and the other leg representing the horizontal length, the contribution from the vertical component and the horizontal component determine the length of the hypotenuse. Assuming that the horizontal component is longer than the vertical component, the weight contribution from the horizontal component is inherently higher than the weight contribution from the vertical component when determining the length of hypotenuse. Thus, it would have been obvious to one of ordinary skill in the art to modify Plut by determining the distance from the speakers and user, including the speaker with substantial elevation from the horizontal plane, determining horizontal contribution and vertical contribution due to the distance, in order to determine the gain for the selected speaker based on the actual distance from the speaker and the user, not just the length on the horizontal plane.
Regarding claim 24, Plut fails to explicitly state that a voice signal is transmitted to the speaker to be used, but not transmitted to any other speaker not selected to be used. Plut clearly teaches that audio is coordinated with the projected image ([0153]). The nature of the audio generated from the closest speaker 334 could be any audio, including voice signal describing the projected image, as long as the user can make the connection with the projected image. This is a matter of design preference. To eliminate the interference to other user in the same room, one skilled in the art would have limited the number of speaker to be used when the user is at position A closest to image 384. Thus, it would have been obvious to one of ordinary skill in the art to modify Plut by only providing a particular audio, such as voice signal, to the selected speaker to be used, not to any other speakers not selected in order to provide complementary audio to the user at the position closest the projected image while not interfering other user not closed to the projected image.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654